Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
3.	In regards to claim 1, Gallowitz (US-2634997) fails to disclose that the handle comprises a central channel between the pawl tip and a pawl lever end, the base forms a base axle, the central channel of the handle pivotally engages to the base axle such that the handle rotates relative to the base.  The examiner can find no motivation to modify the device of Gallowitz without employing improper hindsight reasoning and without destroying the intended structure of the device.
4.	In regards to claim 9, Cribben (US-3893261) fails to disclose that the latch in combination with a cabinet would include the extending portion of the striker to extend from the based portion into an interior of the cabinet.  If the striker of Cribben were located on a wall of a cabinet such that the extending portion of the striker extends into an interior of the cabinet, the structure of the pawl tip of the handle is not designed in a way that the handle could remain on the exterior of the sliding panel and cooperate with the striker.  The striker would have to be located interior to the sliding panel, and the structure of the pawl arm and the pawl tip of Cribben would not allow the pawl tip to engage and disengage from the locking surface of the catch as intended.  Furthermore, at least a portion of the catch of Cribben, having the locking surface, does not extend into the opening of the striker.  The locking surface of Cribben forms a boundary surface of the opening of the striker, but does not extend into the confines of the opening.  The examiner can find no motivation to modify the device of Cribben without destroying the intended structure and operation of the device.
5.	In regards to claim 13, Abel (CH 366770 A) fails to disclose that the striker is located within an interior of the cabinet, as suggested by the phrase “the catch is spaced from an interior surface of the second wall.”  The striker 2 of Abel is located on an exterior of a window frame 4 to cooperate with the handle located on an exterior of frame 3 of a pivoting window.  If the striker of Abel were located on a second wall of a cabinet such that the catch is spaced from an interior surface of the second wall or such that the at least the catch of the striker is located in an interior of the cabinet, the structure of the handle is not designed in a way that the handle could remain on the exterior of the frame 3 and cooperate with the striker.  The handle does not include any portions that extend behind the frame 3 such that the pawl tip could engage and disengage from the locking surface of the catch as intended.  Furthermore, at least a portion of the catch of Abel, having the locking surface, does not extend into the opening of the striker.  The locking surface of Abel forms a boundary surface of the opening of the striker, but does not extend into the confines of the opening.    The examiner can find no motivation to modify the device of Abel without destroying the intended structure and operation of the device.
6.	In regards to claim 15, Abel (CH 366770 A) fails to disclose that an extending portion extends from the base portion of the striker into the interior formed by component 4.  The striker of Abel includes a portion located within component 4, but no portion of the striker extends into an interior of the enclosure formed by component 4.  The examiner can find no motivation to modify the device of Abel without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
7.	In regards to claim 17, Abel (CH 366770 A) fails to disclose that the opening of the striker faces the same direction as the opening formed by component 4.  The opening of the striker in which pawl tip 19 is located faces or opens downwardly in Figure 1, whereas the opening which is closed or covered by movable panel 3 faces in the same direction as arrow 25.  Also, Abel fails to disclose that the striker is located within an interior of the cabinet, as suggested by the phrase “the catch is spaced from an interior surface of the second wall.”  The striker 2 of Abel is located on an exterior of a window frame 4 to cooperate with the handle located on an exterior of frame 3 of a pivoting window.  If the striker of Abel were located on a second wall of a cabinet such that the catch is spaced from an interior surface of the second wall or such that the at least the catch of the striker is located in an interior of the cabinet, the structure of the handle is not designed in a way that the handle could remain on the exterior of the frame 3 and cooperate with the striker.  The handle does not include any portions that extend behind the frame 3 such that the pawl tip could engage and disengage from the locking surface of the catch as intended.  Furthermore, at least a portion of the catch of Abel, having the locking surface, does not extend into the opening of the striker.  The locking surface of Abel forms a boundary surface of the opening of the striker, but does not extend into the confines of the opening.    The examiner can find no motivation to modify the device of Abel without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 24, 2022